            Case 2:20-mc-00236-TLN-KJN Document 2 Filed 09/18/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00236-TLN-KJN
12                 Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                     FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                       AND/OR TO OBTAIN AN INDICTMENT
                                                     ALLEGING FORFEITURE
14   APPROXIMATELY $111,720.00 IN
     U.S. CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 William J. Rienzi (“claimant”), by and through their respective counsel, as follows:

19          1.     On or about June 23, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Customs and Border Protection with respect to the Approximately $111,720.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on or about March 3, 2020.

22          2.     The U.S. Customs and Border Protection has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

25 than claimant has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
                                                                              Stipulation and Order to Extend Time
            Case 2:20-mc-00236-TLN-KJN Document 2 Filed 09/18/20 Page 2 of 2



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline is September 21, 2020.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 5 November 20, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to November 20, 2020.

11 Dated: 9/16/2020                                       McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                  By:     /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15

16 Dated: 9/16/2020                                       /s/ Samuel D. Berns
                                                          SAMUEL D. BERNS
17                                                        Attorney for potential claimant
                                                          William J. Rienzi
18                                                        5701 Lonetree Blvd., Suite 123
                                                          Rocklin, CA 95765
19
                                                          (Signature authorized by email)
20

21

22

23          IT IS SO ORDERED.

24 Dated: September 17, 2020
                                                         Troy L. Nunley
25                                                       United States District Judge
26

27

28
                                                          2
                                                                                Stipulation and Order to Extend Time
